PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wright, Korri L.
Application No. 16/379,587
Filed: April 09, 2019
For: Articulating dust collector for ceiling fan blades
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 08, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, June 04, 2020, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 08, 2020. A Notice of Abandonment was mailed on February 09, 2021

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a response and terminal disclaimer, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center 3723 for appropriate action in the normal course of business on the reply received March 08, 2022.

Telephone inquiries concerning this decision should be directed to Jonya Smalls at (571) 272-1619.


/JONYA SMALLS/Paralegal Specialist, OPET